DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 01/15/2021 containing amendments and remarks to the claims.
The objections of claims 7, 22 and 23 for minor informalities are withdrawn due to amendments made to the claims. 
The rejections of claims 22 and 23 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Shier on 01/26/2021.


Claim 25 
Cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 8-12, filed 01/15/2021, with respect to the rejections of claims 1, 3, 5-18 and 20-23 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims to recite hydrodeoxygenating a stream consisting essentially of (claim 1) or consisting of (claim 24) the methyl esters, ethyl esters, or both, having a saturated hydrocarbon chain, obtained by step (c’’). The prior art of record Abhari et al. (US 2008/0163543 A1) discloses subjecting saturated fatty methyl acid esters (FAME) to hydrodeoxygenation, however, further discloses that a free-fatty acid rich stream is combined with the saturated FAME for hydrodeoxygenation ([0028]). The claims have been amended such that the hydrotreating step of Abhari cannot be considered identical or equivalent to step (d) of the Applicant’s claims 1 and 24. The use of “consisting essentially of” is considered to limit the stream for hydrodeoxygenation to materials that do not materially affect the basic and novel characteristics of the claimed invention. In the present invention, it is clear that the presence of unsaturated components such as those that would be present in a free-fatty acid rich stream (e.g. triglycerides and glycerol) materially affect the basic and novel characteristics of the claimed invention. The invention is directed to selective transformation of unsaturated components and hydrotreating streams composed completely of saturated components. The absence of unsaturated chains during hydrotreating reduces the hydrogen consumption and therefore lowers 

No prior art alone or in combination with references discloses or reasonably suggests a process as recited in claims 1 and 24. Cohen et al. (US 2011/0113679 A1) is the closest prior art that discloses claimed steps (a)-(c’’). Cohen discloses a method of refining and producing fuel from natural oil feedstocks comprising:
subjecting a natural oil comprising glycerides/triglycerides to metathesis with a low molecular weight olefin such as C2-C6 monoolefins in the presence of a metathesis catalyst to produce a mixture of metathesized esters comprising metathesized glyceride and a mixture comprising C6-C18 olefins ([0035]-[0038]; [0055]-[0057]; [0062]; [0064]);
separating the mixture of olefins from the mixture of metathesized esters comprising metathesized glyceride ([0062]-[0064]), wherein the olefins may be collected and sold for any number of known uses and wherein Cohen recognizes that the olefins are suitable for further oligomerization to form poly-alpha-olefins, mineral oil substitutes and/or biodiesel ([0065]), which indicates that the olefins obtained from metathesis may be considered intermediates that are adapted for additives or adapted to function as components for oil production;
subjecting the metathesized esters to transesterification with an alcohol selected from methanol and/or ethanol to produce a mixture of saturated and unsaturated fatty acid methyl esters, and glycerin ([0078]-[0080]; [0103]-[0108]);
separating the glycerin from the mixture of methyl esters ([0082]; [0106]); and
separating esters into various individual fractions such as the separation of esters containing unsaturated hydrocarbon chains from esters containing saturated hydrocarbon chains ([0085]; [0086]; [0107]; [0108])
Cohen further discloses that individual fractions of esters may be further processed after distillation ([0086]; [0109]). 
Cohen fails to disclose or reasonably suggest hydrodeoxygenating a stream consisting essentially of or consisting of esters having a saturated hydrocarbon chain obtained from step (c’’) to produce and effluent and then hydroisomerizing the effluent to obtain a hydrocarbon fuel or fraction thereof. 

Abhari et al. (US 2008/0163543 A1) is the closest prior art that discloses hydrodeoxygenating saturated fatty methyl acid esters separated from unsaturated methyl acid esters. Abhari, directed to a process for producing bio-derived fuel with alkyl ester and iso-paraffin components, discloses a process for producing hydrocarbon fuels comprising:
transesterification of a biological component with an alcohol to produce fatty acid alkyl esters and glycerol ([0011]; [0025]-[0027]);
separating saturated fatty methyl acids esters from unsaturated methyl acid esters ([0027]); and
subjecting the saturated fatty methyl acid esters to hydrodeoxygenation and then hydroisomerization to produce a hydrocarbon fuel or fraction thereof ([0012]; [0028]-[0031]). 
However, as discussed above, Abhari further discloses that a free-fatty acid rich stream is combined with the saturated FAME for hydrodeoxygenation ([0028]) and the claims have been amended to exclude unsaturated components from the hydrodeoxygenation. A free-fatty acid rich stream comprises unsaturated components that are saturated during hydrotreating and would be excluded. 
The Applicant has recognized that by selectively transforming unsaturated components and hydrotreating streams composed completely of saturated components, a reduction of hydrogen consumption and therefore lowers operating costs in the Ecofining section can be achieved. 
The prior art fails to disclose hydrodeoxygenating a stream consisting essentially of or consisting of saturated esters separated from a transesterification effluent as recited by the Applicant and therefore, claims 1, 3, 5-18 and 20-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772